Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
        Nos. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR, & 04-17-00403-CR

                                     Logan Trey FIELD,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                         Trial Court Nos. 5810, 5811, 5812, & 5813
                       Honorable N. Keith Williams, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgments of the
trial court are AFFIRMED, and counsel’s motions to withdraw are GRANTED.

       SIGNED September 19, 2018.


                                               _____________________________
                                               Karen Angelini, Justice